Exhibit 10.33
(LIBBEY LOGO) [l35701al3570100.gif]
Susan Allene Kovach
Vice President, General Counsel
  and Secretary
Direct: (419) 325-2378
Fax: (419) 325-2585
susan.kovach@libbey.com
December 31, 2008
John F. Meier
5500 Little
Sylvania, OH 43560
Dear John,
Libbey Inc. (the “Company”) considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel. In
that connection, the Company’s Board of Directors (the “Board”) recognizes that,
as is the case with many publicly held companies, the possibility of a change in
control of the Company may exist and that the uncertainty and questions that it
may raise among management could result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.
The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including yourself, to their
assigned duties without the distraction arising from the possibility of a change
in control of the Company.
In order to induce you to remain in its employ, the Company hereby agrees that
after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the severance benefits set forth in this Agreement if your
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined in Section 2), and you shall
receive the compensation set forth in Section 5(a) through (c) below upon the
occurrence of a Change in Control even if your employment is not terminated in
connection with, or subsequent to, the Change in Control.
     1. Term of Agreement. The term of this Agreement, which amends and restates
the letter agreement between you and the Company dated May 23, 2007, shall
commence on January 1, 2009, and shall continue in effect through December 31,
2009. Commencing on January 1, 2010 and on each January 1 thereafter, the term
of this Agreement shall be extended automatically for one additional year unless
the Company gives you written notice, not later than September 30 of the
preceding calendar year, that the Company does not wish to extend this Agreement
for the subsequent year. For example, if the Company does not desire
300 Madison Avenue, Toledo, Ohio 43604

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 2
to renew this Agreement for the 2011 calendar year, the Company must, on or
before September 30, 2010, give you written notice that the term of this
Agreement will not be renewed for the 2011 calendar year. If a Change in Control
occurs during the original or any extended term of this Agreement, the term of
this Agreement shall continue in effect for a period of not less than thirty-six
(36) months beyond the month in which such Change in Control occurred.
     2. Change in Control. For purposes of this Agreement, a Change in Control
shall be deemed to occur if:
          (a) any Person (as defined below) is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities. For purposes of this Agreement, the term
“Person” is used as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, the
term “Person” shall not include the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
For purposes of this Agreement, the term “Beneficial Owner” shall have the
meaning given to such term in Rule 13d-3 under the Exchange Act;
          (b) during any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), Continuing Directors (as
defined below) cease for any reason to constitute at least a majority of the
Board. The term “Continuing Directors” means (i) individuals who were members of
the Board at the beginning of the two (2) year period referred to above and
(ii) any individuals elected to the Board, after the beginning of the two
(2) year period referred to above, by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously approved in
accordance with this provision. Notwithstanding the immediately preceding
sentence, an individual who is elected to the Board after the beginning of the
two (2) year period shall not be deemed a Continuing Director if the individual
was designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 2(a), (c) or (d);
          (c) the consummation of a merger or consolidation of the Company with
any other corporation (or other entity), other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after the merger
or consolidation; or
          (d) the consummation of a plan of complete liquidation of the Company
or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 3
     3. Termination Following Change in Control.
          (a) General. If, during the term of this Agreement, a Change in
Control occurs and the Company terminates your employment without Cause (as
defined below), or you terminate your employment for Good Reason (as defined
below), within the two (2) year period immediately following the date on which
the Change in Control occurs, then you shall be entitled to the benefits
provided in Section 4(c) of this Agreement, and those benefits shall be paid
notwithstanding the subsequent expiration of the term of this Agreement. In
addition, you shall be entitled to the benefits provided in Section 4(c) if:
     (i) After the occurrence of a Potential Change in Control (as defined in
Section 9 below) and prior to the date on which the Change in Control actually
occurs, the Company terminates your employment without Cause (other than as a
result of your Permanent Disability, as defined below) or you terminate your
employment upon an event that would be considered Good Reason if it were to
occur after a Change in Control; or
     (ii) Prior to the occurrence of a Potential Change in Control, the Company
terminates your employment without Cause (other than as a result of Permanent
Disability) or you terminate your employment upon an event that would be
considered Good Reason if it were to occur after a Change in Control and you
reasonably demonstrate that the Company’s termination of your employment or the
events giving rise to Good Reason (A) was or were at the request of, or was or
were induced by, a third party who has taken steps reasonably calculated to
effect a Change of Control, or (B) otherwise arose in connection with or in
anticipation of a Change in Control.
Notwithstanding anything to the contrary in this Agreement, you shall not be
entitled to any payment under Section 4 of this Agreement if your employment is
terminated as a result of your death or Permanent Disability. “Permanent
Disability” means any incapacity due to physical or mental illness as a result
of which you are absent from the full-time performance of your duties with the
Company for six (6) consecutive months and do not return to the full-time
performance of your duties within thirty (30) days after the Company gives
Notice of Termination (as defined in Section 3(d) below) to you.
          (b) Cause. “Cause” means the occurrence of any of the following
events: (i) your willful and continued failure (other than as a result of your
incapacity due to physical or mental illness or after your issuance of a Notice
of Termination for Good Reason to substantially perform your duties with the
Company after the Board has delivered to you a written demand for substantial
performance that specifically identifies the manner in which the Board believes
that you have not substantially performed your duties; (ii) your willful and
continued failure (other than as a result of your incapacity due to physical or
mental illness or after your issuance of a Notice of Termination for Good
Reason) to substantially follow and comply with the specific and lawful
directives of the Board, as reasonably determined by the Board, after the Board
has delivered to you a written demand for substantial performance that
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties; (iii) your willful commission of an act of
fraud or dishonesty resulting in material economic or financial injury to the
Company; or (iv) your willful engagement in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company. For purposes of
this Section 3(b), no act, or failure to act, on your part shall be deemed
“willful”

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 4
unless your commission of the act or failure to act is not in good faith. In any
event, the Company may not terminate your employment for Cause pursuant to
Sections 3(b)(i), (ii) or (iv) hereof unless and until the Company has delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the Board at a meeting of
the Board (after reasonable notice to you, an opportunity for you, together with
your counsel, to be heard before the Board and a reasonable opportunity to
cure), finding, in the Board’s good faith opinion, that you engaged in any of
the conduct set forth in the definition of “Cause” above and specifying in
reasonable detail the particulars of the conduct at issue.
          (c) Good Reason. “Good Reason” means the occurrence, after a Change in
Control, of any of the following circumstances unless, in the case of
Sections 3(c)(i), (v), (vi), (vii) or (viii), such circumstances are fully
corrected (provided such circumstances are capable of correction) prior to the
Date of Termination (as defined in Section 3(e)) specified in the applicable
Notice of Termination:
     (i) the assignment to you of any duties inconsistent with the position in
the Company that you held immediately prior to the Change in Control, a
significant adverse alteration in the nature or status of your responsibilities
or the conditions of your employment from those in effect immediately prior to
the Change in Control, including by virtue of the Company ceasing to be a
publicly-held corporation, or any other action by the Company that results in a
material diminution in your position, authority, duties or responsibilities;
     (ii) the Company’s reduction of your annual base salary as in effect on the
date of this Agreement or as the same may be increased from time to time after
the date of this Agreement;
     (iii) the relocation of the Company’s offices at which you are principally
employed immediately prior to the date of the Change in Control (your “Principal
Location”) to a location more than thirty (30) miles from that location, or the
Company’s requiring you, without your written consent, to be based anywhere
other than your Principal Location, except for required travel on the Company’s
business to an extent substantially consistent with your business travel
obligations prior to the Change in Control;
     (iv) the Company’s failure to pay to you any portion of your current
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
(7) business days of the date on which the compensation is due;
     (v) the Company’s failure to continue in effect any material compensation
or benefit plan or practice in which you participate immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
Company’s failure to continue your participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 5
     (vi) the Company’s failure to continue to provide you with benefits
substantially similar in the aggregate to those enjoyed by you under any of the
Company’s life insurance, medical, health and accident, disability, pension,
retirement, or other benefit plans or practices in which you and your eligible
family members were participating at the time of the Change in Control, the
taking of any action by the Company that would directly or indirectly materially
reduce any of those benefits, or the failure by the Company to provide you with
the number of paid vacation days to which you are entitled on the basis of years
of service with the Company in accordance with the Company’s normal vacation
policy in effect at the time of the Change in Control (or, if more favorable to
you, on the basis of the terms of your initial employment with the Company);
     (vii) the Company’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or
     (viii) any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(d)
hereof (and, if applicable, the requirements of Section 3(b) hereof), which
purported termination shall not be effective for purposes of this Agreement.
Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.
          (d) Notice of Termination. Any purported termination of your
employment by the Company or by you (other than termination as a result of your
death, in which case your employment shall terminate automatically) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 7. “Notice of Termination” means a written notice that
indicates the specific termination provision in this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.
          (e) Date of Termination, Etc. “Date of Termination” means the date on
which you incur a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).
     4. Compensation Upon Termination. Upon termination of your employment
pursuant to Section 3 above, the benefits to which you are entitled, subject to
the terms and conditions of this Agreement, are:
          (a) If the Company terminates your employment for Cause or you
terminate your employment other than for Good Reason, then the Company shall pay
you, in accordance with the Company’s normal pay practices, your base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan or practice of the Company in effect at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 6
        (b) If your employment with the Company is terminated by reason of your
death or Permanent Disability, you or your estate and dependents, if any, will
be entitled to the benefits to which you are entitled, under the Amended and
Restated Employment Agreement dated as of December 31, 2008 (the “Amended
Employment Agreement”) between you and the Company, by reason of your death or
Permanent Disability, as the case may be.
        (c) If you terminate your employment for Good Reason or the Company
terminates your employment without Cause (other than as a result of your death
or Permanent Disability), in each case in accordance with the terms of Section 3
above, then you shall be entitled to the benefits provided below:
     (i) The Company shall pay to you your base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan or
practice of the Company in effect at the time the payments are due;
     (ii) In lieu of any further salary payments to you for periods subsequent
to the Date of Termination, the Company shall pay to you, at the time specified
in Section 4(d), a lump-sum severance payment equal to the sum of the following:

  (A)   three (3) times the greater of your annual base salary at the rate in
effect as of the Date of Termination or your annual base salary at the rate in
effect immediately prior to the Change in Control; and     (B)   three (3) times
the greater of (1) your target annual incentive compensation as in effect as of
the Date of Termination or immediately prior to the Change in Control, whichever
is greater, or (2) your annual bonus for the year immediately preceding the Date
of Termination;

     (iii) For a period of one (1) year following the Date of Termination, the
Company shall, at its sole expense as incurred, provide you with financial
planning services of substantially the same type and scope as those with which
the Company was providing you immediately prior to the Date of Termination, or,
if more favorable to you, the date of the Change in Control, provided that in no
event will the amount of financial planning services provided by the Company in
one year affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided to you, in any other taxable year;
     (iv) For a period of two (2) years following the Date of Termination, the
Company shall, at its sole expense as incurred, provide you with outplacement
services, the scope and provider of which shall be selected by you in your sole
discretion, provided that the Company’s out-of-pocket cost under this
Section 4(c)(iv) shall not exceed fifteen thousand dollars ($15,000);
     (v) For a period of thirty-six (36) months after the Date of Termination,
the Company shall continue to provide you and your eligible family members, on
the terms set forth in the remaining provisions of this Section 4(c)(v), with
medical and dental

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 7
health benefits at least equal to those that would have been provided to you and
them if your employment had not been terminated or, if more favorable to you, as
in effect generally at any time thereafter; provided, however, that if you
become employed by another employer and are eligible to receive medical and
dental health benefits under that employer’s plans, the Company’s obligations
under this Section 4(c)(v) shall be reduced to the extent comparable benefits
are actually received by you during the thirty-six (36) month period following
your termination, and any such benefits actually received by you shall be
reported to the Company. If under the terms of the Company’s benefit plans or
programs you are ineligible to continue to be so covered, the Company shall
provide you with substantially equivalent coverage through other sources. You
agree to pay the cost, on an after-tax basis, for the continued medical and
dental coverage, subject to Section 4(d), on or about January 31 of the year
following the year in which the Date of Termination occurs and continuing on or
about each January 31 until the year following the last year of your coverage
pursuant to this Section 4(c)(v), and concurrently therewith the Company will
make a payment to you such that, after payment of all taxes incurred by you as a
result of your receipt of the continued medical and dental coverage and payment
by the Company, you retain an amount equal to the amount you paid during the
immediately preceding calendar year for the medical and dental benefit plan
coverage described in this Section. At the termination of the benefits coverage
under this Section 4(c)(v), you, your spouse and your dependents shall be
entitled to continuation coverage pursuant to section 4980B of the Code,
sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended, and under any other applicable law, to the extent required by such
laws, as if you had terminated employment with the Company on the date such
benefits coverage terminates.
     (vi) (A) Anything in this Agreement to the contrary notwithstanding, but
subject to Section 4(c)(vi)(B), if it shall be determined that any payment or
distribution to you or for your benefit (whether paid or payable or distributed
or distributable) pursuant to the terms of this Agreement or otherwise (the
“Payment”) would be subject to the excise tax imposed by section 4999 of the
Code (the “Excise Tax”), then you shall be entitled to receive from the Company
an additional payment (the “Gross-Up Payment”) in an amount such that the net
amount of the Gross-Up Payment retained by you after the calculation and
deduction of any and all federal, state and local income tax, employment tax and
Excise Tax (including any interest or penalties imposed with respect to such
taxes) on the Gross-Up Payment provided for in this Section 4(c)(vi), and taking
into account any lost or reduced tax deductions on account of the Gross-Up
Payment, shall be equal to the Excise Tax;
          (B) Notwithstanding any provision of this Agreement to the contrary,
but giving effect to any redetermination of the amount of Gross-Up payments
otherwise required by this Section 4(c)(vi), if but for this sentence, the
Company would be obligated to make a Gross-Up Payment to the Executive, and the
aggregate “present value” of the “parachute payments” to be paid or provided to
you under this Agreement or otherwise does not exceed 1.10 multiplied by three
times your “base amount,” then the payments and benefits to be paid or provided
under this Agreement will be reduced (or repaid to the Company, if previously
paid or provided) to the minimum extent necessary so that no portion of any
payment or benefit to you, as so reduced or repaid, constitutes an “excess
parachute payment.” For purposes of this Section 4(c)(vi)(B), the terms “excess
parachute payment,” “present value,” “parachute payment,” and

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 8
“base amount” will have the meanings assigned to them by Section 280G of the
Code. The determination of whether any reduction in or repayment of such
payments or benefits to be provided under this Agreement is required pursuant to
this Section 4(c)(vi)(B) will be made at the expense of the Company, if
requested by you or the Company, by the Accountants (as defined in
Section 4(c)(vi)(C)). Appropriate adjustments will be made to amounts previously
paid to you, or to amounts not paid pursuant to this Section 4(c)(vi)(B), as the
case may be, to reflect properly a subsequent determination that you owe more or
less Excise Tax than the amount previously determined to be due. If a Payment
intended to be provided under the Agreement is required to be reduced pursuant
to this Section 4(c)(vi)(B), the payments shall be reduced in the following
order of priority: payments pursuant to Section 4(c)(ii), payments pursuant to
Section 4(c)(v), payments pursuant to Section 4(c)(iii) and payments pursuant to
Section 4(c)(iv).
          (C) All determinations required to be made under this
Section 4(c)(vi), including whether and when the Gross-Up Payment is required
and the amount of such Gross-Up Payment, and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accountants (as defined
below), which shall provide you and the Company with detailed supporting
calculations with respect to such Gross-Up Payment within fifteen (15) business
days of the receipt of notice from you or the Company that you have received or
will receive a Payment. For the purposes of this Section 4(c)(vi), the
“Accountants” shall mean the Company’s independent certified public accountants
serving immediately prior to the Change in Control. If the Accountants are also
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, you shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder). All fees and
expenses of the Accountants shall be borne solely by the Company.
For the purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax, such Payments will be treated
as “parachute payments” within the meaning of section 280G of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that in the opinion of the Accountants such Payments
(in whole or in part) either do not constitute “parachute payments” or represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4) of the Code) in excess of the “base amount,” or such
“parachute payments” are otherwise not subject to such Excise Tax. For purposes
of determining the amount of the Gross-Up Payment, you shall be deemed to pay
Federal income taxes at the highest applicable marginal rate of Federal income
taxation for the calendar year in which the Gross-Up Payment is to be made and
to pay any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in Federal income taxes which could be
obtained from the deduction of such state or local taxes if paid in such year
(determined without regard to limitations on deductions based upon the amount of
your adjusted gross income), and to have otherwise allowable deductions for
Federal, state and local income tax purposes at least equal to those disallowed
because of the inclusion of the Gross-Up Payment in your adjusted gross income.
To

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 9
the extent practicable, but subject to Section 4(c)(vi)(D), any Gross-Up Payment
with respect to any Payment shall be paid by the Corporation at the time you are
entitled to receive the Payment and in no event will any Gross-Up Payment be
paid later than five days after the receipt by you of the Accountant’s
determination. Any determination by the Accountants shall be binding upon the
Company and you. As a result of uncertainty in the application of section 4999
of the Code at the time of the initial determination by the Accountants
hereunder, it is possible that the Gross-Up Payment made will have been an
amount less than the Company should have paid pursuant to this Section 4(c)(vi)
(the “Underpayment”). In the event that the Company exhausts its remedies
pursuant to Section 4(c)(vi)(C) and you are required to make a payment of any
Excise Tax, the Underpayment shall be promptly paid by the Company to or for
your benefit; and
        (D) You shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
after you are informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. You shall not pay such claim prior to the expiration of the 30-day period
following the date on which you give such notice to the Company (or such shorter
period ending on the date that any payment of taxes, interest and/or penalties
with respect to such claim is due). If the Company notifies you in writing prior
to the expiration of such period that it desires to contest such claim, you
shall:

  (1)   give the Company any information reasonably requested by the Company
relating to such claim;     (2)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;     (3)  
cooperate with the Company in good faith in order to effectively contest such
claim; and     (4)   permit the Company to participate in any proceedings
relating to such claims; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify you for and hold
you harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of all related costs and expenses. Without
limiting the foregoing provisions of this Section 4(c)(vi), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 10

      may, at its sole option, either direct you to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs you to
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to you, on an interest-free basis, and shall indemnify you for and
hold you harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance
(including as a result of any forgiveness by the Company of such advance);
provided, further, that any extension of the statute of limitations relating to
the payment of taxes for the taxable year of you with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
you shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority;

          (E) Notwithstanding any other provision of this Section 4(c)(vi) to
the contrary and subject to Section 4(d), all taxes and expenses described in
this Section 4(c)(vi) shall be paid or reimbursed within five (5) business days
after you submit evidence of incurrence of such taxes and/or expenses, provided
that in all events such reimbursement will be made no later than the end of the
year following the year in which the applicable taxes are remitted or, in the
case of reimbursement of expenses incurred due to a tax audit or litigation to
which there is no remittance of taxes, no later than the end of the year
following the year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(v). Each provision of
reimbursements pursuant to this Section 4(c)(vi) shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A. Any
expense reimbursed by the Company in one taxable year in no event will affect
the amount of expenses required to be reimbursed or in-kind benefits required to
be provided by the Company in any other taxable year.
     (vii) In any situation where under applicable law the Company has the power
to indemnify (or advance expenses to) you in respect of any judgments, fines,
settlements, loss, cost or expense (including attorneys’ fees) of any nature
related to or arising out of your activities as an agent, employee, officer or
director of the Company or in any other capacity on behalf of or at the request
of the Company, the Company shall promptly on written request, indemnify (and
advance expenses to) you to the fullest extent permitted by applicable law,
including but not limited to making such findings and determinations and taking
any and all such actions as the Company may, under applicable law, be permitted
to have the discretion to take so as to effectuate

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 11
such indemnification or advancement. Such agreement by the Company shall not be
deemed to impair any other obligation of the Company respecting your
indemnification otherwise arising out of this or any other agreement or promise
of the Company or under any statute;
      (viii) The Company shall pay you, at the time specified in Section 4(d), a
lump-sum payment in an amount equal to the additional benefits that you would
have accrued under each qualified or nonqualified pension, profit sharing,
deferred compensation or supplemental plan maintained by the Company for your
benefit had you continued your employment with the Company for three
(3) additional years following your Date of Termination, assuming you were fully
vested under such plans, or $250,000, whichever is greater; provided that if you
are eligible to receive grandfathered benefits under the Company’s pension plan,
the provisions of this Section 4(c)(viii) shall apply to such grandfathered
benefits, without reduction for age, in addition to any other benefits to which
you are entitled under this Section 4(c)(viii).
          (d) The payments provided for in Sections 4(c)(i) shall be made not
later than the fifth business day following the Date of Termination.
Notwithstanding any provisions of this Section 4 to the contrary, if you are a
“specified employee” (within the meaning of Section 409A of the Code, the
amounts that otherwise would be payable pursuant to Sections 4(c)(ii), (iii),
(v), (vi) and (viii) and Section 5(d) of this Agreement (as well as any other
payment or benefit that you are entitled to receive upon your separation from
service and that would be considered to be deferred compensation under
Section 409A of the Code) during the six-month period immediately following the
Date of Termination (the “Delayed Payments”) will instead be paid or made
available on the earlier of (i) the first day of the seventh month following
your Date of Termination and (ii) your death. Each payment to be made to you
under the provisions of this Agreement will be considered to be a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code. Further, coverages provided during one taxable year will not affect the
degree to which coverages will be provided in any other taxable year.
          (e) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise nor,
except as provided in Section 4(c)(v), shall the amount of any payment or
benefit provided for in this Section 4 be reduced by any compensation earned by
you as the result of employment by another employer or self-employment, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Company, or otherwise.
     5.  Performance-based Equity Compensation; Other Equity-Based Awards;
Annual Incentive Compensation.
          (a) Notwithstanding anything contained herein, in the event of a
Change in Control during the term of this Agreement, all outstanding stock
options and stock appreciation rights, if any, granted to you under any of the
Company’s stock option plans, incentive plans or other similar plans (or options
substituted therefor covering the stock of a successor corporation) shall,
effective immediately prior to such Change in Control, become fully vested and
exercisable as to all shares of stock covered thereby.

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 12
          (b) Upon the occurrence of a Change in Control, the Company shall pay
to you, in cash, an amount equal to the value of any Equity Compensation (as
defined below) that is “performance-based” (as defined below) and that is
earned, accrued, allocated or awarded with respect to your service during any
performance period or periods that include the date on which the Change in
Control occurred. The amount payable to you will be calculated as if the
performance-based Equity Compensation were earned at the targeted rate and shall
be prorated through the date on which the Change in Control occurs based upon
the number of days on which you were employed by the Company during the
applicable performance period(s). For purposes of this Agreement, “Equity
Compensation” means restricted stock units, performance shares, performance
units and restricted shares, and the shares that the Company is obligated to
issue at the time restricted stock units, performance shares or performance
units are earned, or deemed earned, by you. Compensation is “performance-based”
if the compensation may be earned pursuant to a plan that provides that the
amount of, or the entitlement to, the compensation is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least twelve (12) consecutive
months. Organization or individual performance criteria are considered
pre-established if established in writing by the date not later than ninety
(90) days after the commencement of the performance period, provided that the
outcome is substantially uncertain at the time the criteria are established.
Compensation also is “performance-based” if the plan provides for payments based
upon subjective performance criteria, provided that —
     (i) The subjective performance criteria are bona fide and relate to your
performance or the performance of a group of employees that includes you, or a
business unit for which you provide services (which may include the entire
Company); and
     (ii) The determination that any subjective performance criteria have been
met is not made by you or a member of your family or a person under the
effective control of you or a member of your family, and no amount of the
compensation of the person making the determination is effectively controlled in
whole or in part by the you or a member of your family.
          (c) If a Change in Control occurs during the term of the Agreement,
then the Company shall pay to you, within five (5) business days after the
Change in Control, an amount, calculated as if all objectives under the
Company’s annual incentive compensation plan for the year in which the Change in
Control occurs were achieved at targeted levels, equal to your target (as in
effect on the date of the Change in Control) annual incentive compensation
opportunity for the year in which the Change in Control occurs, prorated through
the date of the Change in Control; provided, however, that in no event shall the
amount payable to you pursuant to this Section 5(c) be less than fifty percent
(50%) of your target annual incentive compensation opportunity for the year in
which the Change in Control occurs.
          (d) If a Change in Control occurs during the term of this Agreement,
then each outstanding share of restricted stock and each outstanding restricted
share unit (other than a performance-based share of restricted stock or
restricted share unit) granted to you under any of the Company’s incentive plans
or other similar plans (an “Equity-Based Award”) shall, immediately prior to the
Change in Control, be converted into a right to receive an amount equal to the
value of one share of the Company’s common stock based on the closing stock
price on the last trading day immediately preceding the Change in Control (a
“Cash Equivalent

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 13
Unit”). Subject to the following sentence and any deferral election you may have
made pursuant to the Executive Savings Plan, the Executive Deferred Compensation
Plan or any other non-qualified deferred compensation plan, the Cash Equivalent
Units shall vest and be paid to you at the same time and upon the same
conditions as the Equity-Based Awards from which the Cash Equivalent Units were
converted. If, prior to the vesting and payment of all of the Cash Equivalent
Units and within the two-year period following the Change in Control, you
terminate your employment for Good Reason or the Company terminates your
employment without Cause or for Permanent Disability, subject to Section 4(d),
the remaining Cash Equivalent Units shall vest and the Company shall pay to you
within five (5) business days after the Date of Termination, an amount equal to
the value of your remaining Cash Equivalent Units.
     6. Successors; Binding Agreement.
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to terminate your employment and receive
compensation from the Company in the same amount and on the same terms to which
you would be entitled hereunder if you terminate your employment for Good Reason
following a Change in Control. Unless expressly provided otherwise, “Company” as
used herein shall mean the Company as defined in this Agreement and any
successor to its business and/or assets as aforesaid.
          (b) This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.
     7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
     8. Non-Compete, Confidentiality and Non-Solicitation Covenants.
          (a) Non-Compete. In consideration of and in connection with the
benefits provided to you under this Agreement, and in order to protect the
goodwill of the Company, you hereby agree that, if your employment is terminated
under circumstances that entitle you to benefits under Section 4(c), then, for a
period of twelve (12) months commencing on the Date of Termination, you shall
not, directly or indirectly, own, manage, operate, join, control or

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 14
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, consultant or otherwise
with any of the following entities (or any subsidiary of any such entity) other
than as a shareholder or beneficial owner owning 5% or less of the outstanding
securities of a public company: Anchor Hocking; Arc International or its
affiliate Cardinal International, Inc.; Oneida LTD; or any glass tableware
manufacturer, seller or importer for Bormioli Rocco Casa SpA, for the Kedaung
group of companies of Indonesia or for the Sisecam group of companies of Turkey
including Pasabahce.
          (b) Confidentiality. You hereby agree that, for the period commencing
on the Date of Termination and terminating on the second anniversary thereof,
you shall not, directly or indirectly, disclose or make available to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below). You agree that,
upon termination of your employment with the Company, all Confidential
Information in your possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Company and shall not be retained by you or furnished to any
third party in any form except as provided herein; provided, however, that you
shall not be obligated to treat as confidential, or return to the Company copies
of, any Confidential Information that (i) was publicly known at the time of
disclosure to you, (ii) becomes publicly known or available thereafter other
than by any means in violation of this Agreement or any other duty owed to the
Company by any person or entity, or (iii) is lawfully disclosed to you by a
third party. As used in this Agreement, the term “Confidential Information”
means: information disclosed to you or known by you as a consequence of or
through your relationship with the Company, about the customers, employees,
business methods, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of the Company and its affiliates.
          (c) Non-Solicitation. You hereby agree that, for the period commencing
on the Date of Termination and terminating on the second anniversary thereof,
you shall not, either on your own account or jointly with or as a manager,
agent, officer, employee, consultant, partner, joint venturer, owner or
shareholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from the Company any
of its officers or employees or offer employment to any person who, on or during
the six (6) months immediately preceding the date of such solicitation or offer,
is or was an officer or employee of the Company; provided, however, that a
general advertisement to which an employee of the Company responds shall in no
event be deemed to result in a breach of this Section 8(c).
     9. Funding of Obligations. In order to partially fund its obligations to
provide benefits under this Agreement (including, without limitation, its
obligations under Section 4(c)(vi)) the Company shall establish and fund a trust
for your benefit and the benefit of other executives of the Company with whom
the Company has entered into agreements similar to this Agreement. The trust
shall be a grantor trust described in section 671 of the Code. If the Company
has not, prior to the occurrence of a Potential Change in Control (as defined
below), fully funded its obligations to provide benefits under this Agreement,
then upon the occurrence of a Potential Change in Control, the Company shall, to
the extent the amount contributed would not be treated as property transferred
in connection with the performance of services for purposes of Code Section 83,
as provided in Section 409A(b)(3) of the Code, fully fund its obligations to
provide benefits hereunder (including, without limitation, its obligations under

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 15
Section 4(c)(vi)) by irrevocably contributing funds to such trust on your
behalf. The amount to be contributed by the Company to the trust shall not be
less than the then present value of the Company’s obligations under Section 4
hereof, as determined by the firms serving as the Company’s actuaries and
accountants immediately prior to the Change in Control. Such actuaries and
accountants shall be paid by the Company. The establishment and funding of such
trust shall not affect the obligation of the Company to provide benefits under
the terms of this Agreement. For purposes of this Agreement a “Potential Change
in Control” shall be deemed to occur if:
          (a) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
          (b) any Person (including the Company) publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute a
Change in Control;
          (c) any Person who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing ten percent (10%) or more
of the combined voting power of the Company’s then outstanding securities,
increases such Person’s beneficial ownership of such securities by five percent
(5%) or more of the Company’s then outstanding securities over the percentage so
owned by such Person on the date hereof; provided however, that this subsection
(c) shall not apply to Zesiger Capital (“Zesiger”) by virtue of its individual
or collective beneficial ownership of securities of the Company’s outstanding
securities as of the date of this Agreement so long as Zesiger does not,
individually or collectively, beneficially own, or increase its beneficial
ownership to, twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or
          (d) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
     10. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Ohio without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Except as
provided in Section 4(c)(vi) hereunder, any payments provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law. The obligations of the Company under Section 4 shall survive the
expiration of the term of this Agreement. The section headings contained in this
Agreement are for convenience only, and shall not affect the interpretation of
this Agreement.

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 16
     11. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
     12. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
     13. Suits, Actions, Proceedings, Etc..
          (a) Jurisdiction and Venue. No suit, action or proceeding with respect
to this Agreement, nor any judgment entered by any court in respect thereof, may
be brought in any court, domestic or foreign, or before any similar domestic or
foreign authority, other than in a court of competent jurisdiction in the State
of Ohio, and you and the Company hereby irrevocably waive any right which you or
the Company, as applicable, may otherwise have had to bring such a suit, action,
proceeding or judgment in any other court, domestic or foreign, or before any
similar domestic or foreign authority. You and the Company hereby submit to the
exclusive jurisdictions of such courts for the purpose of any such suit, action,
proceeding or judgment. By your execution and delivery of this Agreement, you
appoint the Secretary of the Company, at the Company’s office in Toledo, Ohio,
as your agent upon which process may be served in any such suit, action or
proceeding; and by its execution and delivery of this Agreement, the Company
appoints the Secretary of the Company, at its office in Toledo, Ohio, as its
agent upon which process may be served in any such suit, action or proceeding.
Service of process upon such applicable agent, together with actual notice of
such service given to you or the Company, as applicable, in the manner provided
in Section 7 hereof, shall be deemed in every respect effective service of
process upon the applicable party in any suit, action, proceeding or judgment.
Nothing herein shall be deemed to limit the ability of you or the Company to
serve any such writs, process or summonses in any other manner permitted by
applicable law. You and the Company hereby irrevocably waive any objections
which you or the Company, as applicable, may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement brought in any court of competent jurisdiction in the State of Ohio,
and hereby further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, in the event that no court of competent
jurisdiction in the State of Ohio will accept such jurisdiction and venue, then
any suit, action or proceeding with respect to this Agreement, or any judgment
entered by any court in respect thereof, may be brought in any court of
competent jurisdiction in the continental United States which has jurisdiction
over such suit, proceeding or action and the parties thereto.
          (b) Compensation During Dispute, Etc.. Your compensation during any
disagreement, dispute, controversy, claim, suit, action or proceeding
(collectively, a “Dispute”) arising out of or relating to this Agreement or the
interpretation of this Agreement shall be as follows: If there is a termination
by you or the Company followed by a Dispute as to whether you are entitled to
the payments and other benefits provided under this Agreement, then, during the
period of that Dispute the Company shall pay you one hundred percent (100%) of
the amount specified in Section 4(c), if, but only if, you agree in writing that
if the Dispute is resolved against you, you shall promptly refund to the Company
all payments you receive under Sections 4(c)(i) and 4(c)(ii) of this Agreement
plus interest at the rate provided in Section 1274(d) of the Code, compounded
quarterly.

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 17
          (c) Legal Fees. The Company shall pay to you all reasonable legal fees
and expenses incurred by you in connection with any Dispute arising out of or
relating to this Agreement or the interpretation thereof (including, without
limitation, all such fees and expenses, if any, incurred in contesting or
disputing any termination of your employment or in seeking to obtain or enforce
any right or benefit provided by this Agreement, or in connection with any tax
audit or proceeding to the extent attributable to the application of section
4999 of the Code to any payment or benefit provided hereunder) ), provided any
such reimbursement of reasonable attorneys’ fees and other cost shall be made
not later than December 31 of the year following the year in which you incurred
the expense. In no event will the amount of expenses so reimbursed by the
Company in one year affect the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year.
     14. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior severance agreements, is hereby terminated and cancelled;
provided, however, that the Employment Agreement, dated as of December 15, 2003
by and between you and the Company, as amended, shall remain in full force and
effect and shall, pursuant to the terms and conditions thereof, provide certain
severance benefits to you upon certain terminations of employment. Any of your
rights hereunder shall be in addition to any rights you may otherwise have under
benefit plans or agreements of the Company to which you are a party or in which
you are a participant, including, but not limited to, any Company sponsored
employee benefit plans and stock options plans. Provisions of this Agreement
shall not in any way abrogate your rights under such other plans and agreements.
     15. Coordination with Deferred Compensation Plans; Compliance with
Section 409A of the Code.
          (a) If and to the extent that you have elected, pursuant to the
Executive Savings Plan (“ESP”), the Executive Deferred Compensation Plan (“DCP”)
or any other non-qualified deferred compensation plan (such plans being referred
to as “deferred compensation plans”), to defer receipt of any of your
compensation, including without limitation any performance-based Equity
Compensation or other Equity-Based Compensation (as defined in the DCP), the
terms of the applicable deferred compensation plan shall govern as to the events
upon which compensation that is subject to a deferral election is distributed to
you and the timing of any such distribution. However, the terms of this
Agreement or, in the absence of a Change in Control as defined in this
Agreement, any employment agreement to which you and the Company are party (or,
if you are not party to an employment agreement with the Company, any
Company-sponsored severance policy providing benefits to you in the event of a
termination of your employment) shall govern as to whether (and, if so, the
extent to which) amounts, including without limitation annual incentive
compensation, performance-based Equity Compensation and other Equity-Based
Compensation, that are subject to deferral elections have been earned or deemed
earned at the time of any distribution event contemplated by the relevant
deferred compensation plan.
          (b) To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code. This Agreement will be
administered in a manner

 



--------------------------------------------------------------------------------



 



Mr. John F. Meier
December 31, 2008
Page 18
consistent with this intent. References to Section 409A of the Code will include
any proposed, temporary or final regulation, or any other formal guidance,
promulgated with respect to such section by the U.S. Department of Treasury or
the Internal Revenue Service.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

            Sincerely,

LIBBEY INC.
      By:           Susan Allene Kovach        Vice President, General Counsel
and Secretary   

Agreed and Accepted as of the
31st day of December, 2008


John F. Meier                        

 